Citation Nr: 1502889	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for pelvic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of entitlement to an earlier effective date for the grant of anxiety on the basis of clear and unmistakable error (CUE) in a September 2012 rating decision has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Vulvodynia had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for vulvodynia have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has diagnosed as having vulvodynia by her private physician, Dr. A.B.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records show that the Veteran complained of having pain with intercourse and painful periods during service.  In February 2003, the Veteran had a normal annual physical examination during which she indicated that she did not have pelvic pain with intercourse and had painful periods.  Subsequently, during her January 2004 annual physical examination, the Veteran indicated that she had pelvic pain with intercourse.  The Veteran was referred for OBGYN treatment for diagnostic laparoscopy for possible endometriosis.  Private treatment reports show that in February 2004, the Veteran complained of having pain during intercourse and painful periods.  A March 2004 laparoscopy revealed that the Veteran did not have endometriosis.  She was diagnosed as having primary dysmenorrhea and pelvic adhesions.  In April 2005, the Veteran had a vaginal delivery that involved a vaginal tear which was repaired.  

The Veteran reported during the May 2014 hearing that she began having pelvic pain in 2004 during service, prior to her 2005 delivery, that continued since that time.  There is nothing in the record that suggests that the Veteran's statements are not credible.  Thus, the Board finds the Veteran competent and credible on the first-hand matters of her reported pain.

The Veteran's private physician, Dr. A.B., submitted a letter dated May 2014, stating that she began treating the Veteran in February 2013 and the Veteran had a history of vaginal pain and pain with intercourse for approximately 10 years.  Following a review of the Veteran's medical history and prior workup, she was diagnosed as having vulvodynia and was treated with vaginal estrogen, which provided good relief of her symptoms and she was able to resume intercourse.  Dr. A.B.'s statement links the Veteran's currently diagnosed vulvodynia to her active service stating that it caused the 10 year history of reported symptoms and, therefore, vulvodynia began during the Veteran's period of active service.  This conclusion is supported by the Veteran's service treatment records which reflect complaints of pain on intercourse during service.

In light of the Veteran's credible lay statements, the private medical evidence, and the service treatment records, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's vulvodynia. 


ORDER

Service connection for vulvodynia is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


